Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-139695 Commission onDecember 21, 2007 Registration No. 811-07935 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No.2 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 SEPARATE ACCOUNT NY-B (Exact Name of Registrant) RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) 1000 Woodbury Road, Suite 208 Woodbury, New York 11797 (Address and Telephone Number of Depositor's Principal Office) Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095 (Name and Complete Address of Agent for Service) As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective: 60 days after filing pursuant to paragraph (b)(1) of Rule 485 X onDecember 21, 2007 pursuant to paragraph (b)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual flexible premium, deferred combination fixed and variable annuity contracts PARTS A AND B The Prospectus dated September 6, 2007 is incorporated into Part A of this Post-Effective Amendment No.2 by reference to Registrants filings under the Securities Act of 1933 as filed on September 5, 2007 and declared effective on September 6, 2007,under Rule 497(e) as filed on September 24, 2007 and under Rule 485(b) as filed on October 1, 2007. The Statement of Additional Information dated October 1, 2007 is incorporated into Part B of this Post-Effective Amendment No. 2 by reference to Registrants filing under Rule 485(b) as filed on October 1, 2007. Two supplements dated December 21, 2007 to the Prospectus are included in Part A of this Post-Effective Amendment No. 2 . ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated December 21, 2007 to your current Contract Prospectus dated September 6, 2007, as amended This supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. Effective January 28, 2008, the ING American Funds Bond Portfolio (Class I) and the ING WisdomTree SM Global High-Yielding Equity Index Portfolio (Class S) will be made available for investment under the contract and classified as accepted funds. In addition, the ING American Funds Bond Portfolio may be invested in as a fixed allocation fund. The fund is structured as a master feeder fund that invests directly in shares of underlying funds. The fund may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. The fund is an affiliated fund, and the underlying funds in which it invests may be affiliated as well. The funds prospectus discloses the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. 2. The minimum and maximum total annual fund operating expenses shown in the Contract Prospectus did not change with the addition of the ING American Funds Bond Portfolio and the ING WisdomTree SM Global High-Yielding Equity Index Portfolio. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus. 3. The following information is added to Appendix B  The Funds in the Contract Prospectus: Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING American Funds Bond Portfolio ING Investments, LLC Investment Adviser to the Master Fund: Capital Research Management Company (CRMC) Seeks to maximize your level of current income and preserve your capital. The Portfolios investment objective is not fundamental and may be changed without a shareholder vote. ING Variable Portfolios, Inc.  ING WisdomTree SM Global High-Yielding Equity Index Portfolio *WisdomTree SM is a service mark of WisdomTree Investments. ING Investments, LLC Subadviser: ING Investment Management Co. Seeks investment returns that closely correspond to the price and yield performance, before fees and expenses, of the WisdomTree SM Global High-Yielding Equity Index (Index). The Portfolios investment objective is not fundamental and may be changed without a shareholder vote. X.139695-07B December 2007 ReliaStar Life Insurance Company of New York and its Separate Account NY-B ING Rollover Choice SM  NY Variable Annuity Contracts Supplement dated December 21, 2007 to the Contract Prospectus dated September 6, 2007, as amended This supplement updates the Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. Beginning on or after January 29, 2008 , the ING LifePay Plus and Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (MGWB) riders are now available in place of our ING LifePay and Joint LifePay Minimum Guaranteed Withdrawal Benefit riders (subject to broker/dealer availability). You may want to purchase ING LifePay Plus or ING Joint LifePay Plus if you are concerned about outliving your income and want a guaranteed income stream without having to annuitize the contract. If you already own a contract with an ING LifePay or Joint LifePay rider, you may have an opportunity to replace that rider with the ING LifePay Plus or Joint LifePay Plus rider. Besides guaranteed lifetime withdrawals (beginning after age 59 ½ for LifePay Plus and age 65 for Joint LifePay Plus), these riders allow for withdrawals at any time, and have automatic quarterly resets (to lock in any positive investment return). Please contact us for more information about eligibility. 1. Under the FEES AND EXPENSES section on page 1, replace the Optional Rider Charges tables with: Optional Rider Charges 1 Minimum Guaranteed Income Benefit (MGIB) rider : Maximum Annual Charge Current Annual Charge 1.50% of the MGIB Benefit Base 2 0.75% of the MGIB Benefit Base 2 ING LifePay Plus Minimum Guaranteed Withdrawal Benefit rider : Maximum Annual Charge 3 Current Annual Charge (Charge Deducted Quarterly) 2.00% of the ING LifePay Plus Base 0.50% of the ING LifePay Plus Base ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit rider : Maximum Annual Charge 4 Current Annual Charge (Charge Deducted Quarterly) 2.50% of the ING Joint LifePay Plus Base 0.70% of the ING Joint LifePay Plus Base X.139695-07C 1 of 29 December 2007 ING LifePay Minimum Guaranteed Withdrawal Benefit rider : 5 Maximum Annual Charge if Reset Current Annual Charge Benefit Elected 6 (Charge Deducted Quarterly) 1.20% of the contract value 0.40% of the contract value ING Joint LifePay Minimum Guaranteed Withdrawal Benefit rider : 7 Maximum Annual Charge if Reset Current Annual Charge Benefit Elected 8 (Charge Deducted Quarterly) 1.50% of the contract value 0.65% of the contract value 1 Optional rider charges are expressed as a percentage, rounded to the nearest hundredth of one percent. The basis for an optional rider charge may be a benefit base or contract value, as applicable. Optional rider charges are deducted from the contract value in your subaccount allocations. You may add only one optional rider to your contract. 2 The MGIB Benefit Base is equal to the greater of the MGIB Rollup Base and the MGIB Ratchet Base and is calculated based on eligible premiums. Please see Charges and Fees  Optional Rider Charges  Minimum Guaranteed Income Benefit (MGIB) and Optional Riders  Minimum Guaranteed Income Benefit Rider (MGIB) later in this prospectus for more information. 3 The ING LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The ING LifePay Plus Base is calculated based on contract value if this rider is added after contract issue. The current annual charge can change upon a reset after your first five contract years, but you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and Fees  Optional Rider Charges  ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) and Optional Riders  ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING LifePay Plus) Rider later in this prospectus. 4 The ING Joint LifePay Plus Base is calculated based on premium if this rider is elected at contract issue. The ING Joing LifePay Plus Base is calculated based on contract value if this rider is added after contract value. The current annual charge can change upon a reset after your first five contract years, but you will never pay more than new issues of this rider, subject to the maximum annual charge. Please see Charges and Fees  Optional Rider Charges  ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) and Optional Riders  ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (ING Joint LifePay Plus) Rider later in this prospectus. 5 Effective January 28, 2008, this rider is no longer available for sale. 6 We may increase the charge for this rider if you elect the reset option after your first five contract years, but subject to the maximum annual charge. Please see Charges and Fees  Optional Rider Charges  ING LifePay Minimum Guaranteed Withdrawal Benefit (ING LifePay) and Optional Riders  ING LifePay Minimum Guaranteed Withdrawal Benefit (ING LifePay) Rider later in this prospectus. 7 Effective January 28, 2008, this rider is no longer available for sale. 8 We may increase the charge for this rider if you elect the reset option after your first five contract years, but subject to the maximum annual charge. Please see Charges and
